DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Terminal Disclaimer
The terminal disclaimer filed on February 8, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,508,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0007841 to Hirata, et al. (hereinafter “Hirata”). 
Regarding claim 13
a reaction chamber configured to process a substrate having a predetermined diameter (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach a reaction chamber (103) configured to process a substrate (101) having a predetermined diameter);
a ring-shaped holder provided in the reaction chamber, the ring-shaped holder configured to hold the substrate, the ring-shaped holder including an inner portion and an outer portion, each having a ring shape, the inner portion being surrounded by the outer portion (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach a ring-shaped substrate holder (102) provided in the reaction chamber (103) con figured to hold a wafer (101), the holder (102) including an inner portion and an outer portion with the inner portion being surrounded by the outer portion), 
the inner portion including a ring-shaped protrusion and a ring-shaped recess portion, each having a predetermined width, an upper surface of the ring-shaped protrusion being a flat surface, the ring-shaped protrusion being surrounded by the ring-shaped recess portion (see, e.g., Figs. 7-8 and ¶¶[0063]-[0064] which teach an embodiment of the holder (102) which includes a ring-shaped protruding portion (111a) surrounded by a ring-shaped recessed portion (108), each of which has a predetermined width; see also Figs. 11A-E and ¶[0067] which teach that the cross-sectional shape of the ring-shaped protruding portion (111a) is not limited and may have any of a plurality of shapes such as, for example, a quadratic prism (Fig. 11A) or truncated cone (Fig. 11C), both of which 
an upper surface of the outer portion being higher than an upper surface of the ring-shaped protrusion (see, e.g., Figs. 7-8 and ¶¶[0063]-[0064] which teach that a height of an outer portion of the holder (102) is higher than an upper surface of the protruding portion (111a)), 
a diameter of an inner circumference of the outer portion being larger than the predetermined diameter of the substrate, the substrate being placed inside the outer portion, the substrate being placed on the ring-shaped protrusion, a whole part of the upper surface of the ring-shaped protrusion configured to contact the substrate, the ring-shaped recess portion configured not to contact the substrate even when the substrate moves horizontally inside the outer portion (see, e.g., Figs. 7-8 and ¶¶[0063]-[0064] which teach that a diameter of the outer portion of the holder (102) is larger than a diameter of the substrate (101) placed inside the outer portion of the holder (102) and on the protruding portion (111a) with a whole part of the protruding portion (111a) being in contact with the substrate (101) and a whole of the recessed portion (108) not contacting the substrate even when the substrate moves horizontally), and 
the diameter of the inner circumference of the outer portion minus the predetermined width of the ring-shaped recess portion being less than the diameter of the substrate (see, e.g., Figs. 1 & 7-8, ¶¶[0033]-[0036], and 
a heater provided below the ring-shaped holder (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach a heater (104) provided beneath the holder (102)).
Regarding claim 14, Hirata teaches that at least a part of an outer end of the upper surface of the ring-shaped protrusion contacts to the substrate at a position distant from a circumference of the substrate (see, e.g., Figs. 7-8 and ¶¶[0063]-[0064] which teach that the protruding portion (111a) contacts the substrate (101) at a position distant from a circumference of the substrate).  
Regarding claim 15, Hirata teaches that at least a part of a back surface of the substrate has a portion that does not contact with the upper surface of the ring-shaped protrusion between a region of the back surface of the substrate contacting the upper surface of the ring-shaped protrusion and a circumference of the substrate (see, e.g., Figs. 7-8 and ¶¶[0063]-[0064] which teach that a portion of the back surface of the substrate (101) between the protruding portion (111a) and the circumference of the substrate (101) is not in contact with the protruding portion (111a)).  
Regarding claim 16, Hirata teaches a rotating unit having a cylindrical shape and surrounding the heater, the ring-shaped holder being placed on a top of the rotating unit, the rotating unit configured to isolate atmosphere of a backside of the substrate from atmosphere of a front side of the substrate (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach that a rotating barrel (116) having a cylindrical shape which surrounds the heater (104)is used to support and rotate the holder (102); furthermore, the rotating barrel (116) necessarily isolates or, alternatively, would be reasonably expected to isolate an atmosphere of the back side of the substrate (101) from an atmosphere in a front side of the substrate (101)). 
Regarding claim 17, Hirata further teaches 
a shower plate provided in an upper part of the reaction chamber, the shower plate having a plurality of gas ejection holes supplying process gas to the reaction chamber (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach a shower head (106) provided in an upper part of the chamber (103) which possesses a plurality of gas ejection holes for supplying process gas), 
wherein, the rotating unit is configured to prevent an intrusion of the process gas to the backside of the substrate (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which further show that close contact between the rotating barrel (116), the substrate holder (102), and the wafer (101) necessarily prevents or, alternatively, would be reasonably expected to prevent an intrusion of process gas(es) onto a backside of the wafer (101)).
Regarding claim 18, Hirata teaches that an inside diameter of the inner portion is equal to or greater than 90% of the predetermined diameter of the substrate (see, e.g., 
Regarding claim 19, Hirata teaches a vapor phase growth apparatus (see, e.g., the Abstract, Figs. 1-15, and entire reference) comprising:
a reaction chamber configured to process a substrate having a predetermined diameter (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach a reaction chamber (103) configured to process a substrate (101) having a predetermined diameter);
a ring-shaped holder provided in the reaction chamber, the ring-shaped holder configured to hold the substrate, the ring-shaped holder including an inner portion and an outer portion, each having a ring shape, the inner portion being surrounded by the outer portion, (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach a ring-shaped substrate holder (102) provided in the reaction chamber (103) configured to hold a wafer (101), the holder (102) including a ring-shaped inner portion and a ring-shaped outer portion with the inner portion being surrounded by the outer portion), 
the inner portion including a top surface and a recess portion, each having a ring shape and each having a predetermined width, the top surface being flat, the top surface being surrounded by the recess portion (see, e.g., Figs. 7-8 and ¶¶[0063]-[0064] which teach an embodiment of the holder (102) which includes a ring-shaped protruding portion (111a) surrounded by a ring-shaped recessed portion (108), each of which has a predetermined width; see also Figs. 11A-E and ¶[0067] which teach that the cross-sectional shape of the ring-shaped protruding portion (111a) is not limited and may have any of a plurality of shapes such as, for example, a quadratic prism (Fig. 11A) or truncated cone (Fig. 11C), both of which possess an upper surface which is flat with the truncated cone also exhibiting a reduced contact area with the wafer (101)), 
an upper surface of the outer portion being higher than the top surface, a diameter of an inner circumference of the outer portion being larger than the predetermined diameter of the substrate, the substrate being placed inside the outer portion, the substrate being placed on the top surface, a whole part of the top surface configured to contact the substrate, the recess portion configured not to contact the substrate even when the substrate moves horizontally inside the outer portion (see, e.g., Figs. 7-8 and ¶¶[0063]-[0064] which teach that a diameter of the outer portion of the holder (102) is larger than a diameter of the substrate (101) placed inside the outer portion of the holder (102) and on the protruding portion (111a) with a whole part of the protruding portion (111a) being in contact with the 
the diameter of the inner circumference of the outer portion minus the predetermined width of the recess portion being less than the diameter of the substrate (see, e.g., Figs. 1 & 7-8, ¶¶[0033]-[0036], and ¶¶[0063]-[0064] which teach that a diameter of the inner circumference of the outer portion (102) at a distal end (114) of the projecting portion (110) minus the width of the recessed portion (108) being less than a diameter of the substrate (101); alternatively, an ordinary artisan would reasonably expect the diameter of the inner circumference of the outer portion of the holder (102) minus the width of the recessed portion (108) to be less than the diameter of the substrate (101) in order to reliably support the substrate (101) around its entire circumference even when the substrate (101) is horizontally displaced within the holder (102)); and
a heater provided below the ring-shaped holder (see, e.g., Fig. 1 and ¶¶[0033]-[0036] which teach a heater (104) provided beneath the holder (102)).

Response to Arguments
Applicant’s arguments have been considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants argue that Hirata teaches away from a ring-shaped protrusion having a flat surface because ¶[0064] of Hirata teaches that the contact area between the ring-shaped protrusion and the wafer needs to be minimized.  See applicants’ 2/8/21 reply, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714